                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR345

       vs.
                                                      ORDER ON APPEARANCE FOR
JOSE LOVATO,                                        SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on July 17, 2019 on a Petition for
Offender Under Supervision [29]. Michael Hansen represented the defendant. Patrick
McGee represented the government.          The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).


       The defendant requested a preliminary hearing, which was held. Fed. R. Crim. P.
32.1(b)(1). The court finds probable cause to believe the defendant has violated one or
more conditions of supervised release as alleged in the petition and the defendant should
be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before Senior U.S.
District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on October 17, 2019.
Fed. R. Crim. P. 32.1(b)(1)(C).


       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing, which was held. The court finds that the
defendant failed to meet his/her burden to establish by clear and convincing evidence
that he/she will not flee or pose a danger to any other person or to the community. Fed.
R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). Specifically, the court finds this defendant
abused controlled substances and has some serious, undiagnosed, mental health issues.
Under such circumstances, the court cannot consider release absent a mental health and
substance abuse evaluation by professionals. The government’s motion for detention is
therefore granted as to risk of flight and danger and the defendant shall be detained until
further order of the Court.


       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 18th day of July, 2019.
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge




                                            2
